Citation Nr: 1126303	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In June 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In February 2008, the Board remanded her claim for additional development.

The RO characterized the Veteran's appeal as a claim for service connection for PTSD.  However, the record shows that she has also been diagnosed with depression.  The Veteran has not filed a formal claim of service connection for depression.  Nevertheless, claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran claim is most appropriately characterized as shown on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), which has been clinically attributed to personal assault stressors that she experienced during her period of active service.

2.  The preponderance of the evidence indicates that the Veteran's currently diagnosed depression and related psychiatric symptoms had their onset in service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD and depression are not classified as psychoses, and service connection for those conditions may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

Under the revised criteria, the specific provision governing PTSD claims based on personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.

At the outset, the Board is mindful that Veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010).

Additionally, the Board observes that, in claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5) (2010).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records and evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish that type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2010). 

Here, the record shows that, prior to the initial January 2004 rating decision, the RO informed the Veteran of alternative forms of evidence she could submit to corroborate her account of in-service personal assault stressors, but did not specifically advise her to submit evidence of post-assault behavior changes.  Nevertheless, the Veteran was effectively advised to submit such evidence in subsequent VA correspondence and at the July 2007 Travel Board hearing held in connection with her claim.  The Veteran's claim was then readjudicated in a January 2009 supplemental statement of the case.  The Board observes that the provision of adequate notice followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the Board finds that any deficiency in notice to the Veteran, or the timing of the notice, constitutes harmless error, and she is not prejudiced by the Board's consideration of her claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Indeed, this is particularly the case where, as here, the Board is granting the full benefits sought on appeal.  As such, any prior notice deficiency cannot be considered prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran, in written statements and testimony before the Board, attributes her current psychiatric problems to personal assault stressors that she encountered in the Army.  Specifically, she contends that, during basic training, she was drugged and raped by a male service member.  As a result of that sexual assault, the Veteran now asserts, she became pregnant and was subsequently told by her commanding officer to have an abortion.  The Veteran further asserts that she was unable to bring herself to undergo that procedure and instead chose to give birth to a daughter, whom she later gave up for adoption.  

Additionally, the Veteran contends that, while serving at an Army installation in Panama, she was subjected to a second sexual assault.  According to the Veteran, her second assailant was a higher-ranking noncommissioned officer (NCO) who warned her that she would jeopardize her career if she reported the incident.  Consequently, the Veteran claims, she kept silent about the assault but requested a change of duties in order to avoid further contact with the NCO.  

As a final in-service stressor, the Veteran claims to have been sexually assaulted a third time during her period of deployment in Germany.  On this occasion, the Veteran maintains, the assailant was a former friend who "came to her tent uninvited, tried to make small talk, and then leaned towards her."  However, his efforts to rape the Veteran were foiled after she reportedly "told him to get out of her tent and placed a knife near his groin."  

In the aftermath of the aforementioned sexual assaults and her ensuing pregnancy, the Veteran now maintains, she became depressed and lost trust in others, including the "childhood sweetheart" she had planned to marry prior to entering the military.  While the Veteran acknowledges that she did eventually marry him, she emphasizes that their union lasted only six months and that her service-related psychiatric trauma was a major factor in their breakup.  In addition, the Veteran alleges that, in an effort to forget her traumatic ordeals and overcome her resultant sense of guilt and shame, she began to abuse alcohol and illegal drugs.  She also claims to have developed behavioral problems, which led to her being repeatedly disciplined under Article 15 of the Uniform Code of Military Justice.

Pursuant to the Board's February 2008 remand, the Veteran's service hospitalization records were obtained.  Those records corroborate her account of giving birth to a daughter in February 1982, shortly after her completion of basic training and deployment to Panama.  Subsequent service medical records show that in July 1985, the Veteran reported a history of depression, excessive worry, loss of memory, and periods of unconsciousness.  Contemporaneous clinical evaluation was negative for any psychiatric abnormalities.  However, the in-service examiner noted that the Veteran had lost 27 pounds over the last three months and suffered from anorexia, frequent indigestion, and chronic fatigue.  

The medical records for the remainder of the Veteran's active service, including her service separation examination report, are negative for any complaints or the clinical findings of PTSD, depression, or related psychiatric problems.  Nevertheless, her service personnel records show that in October 1987, she requested to change her military occupational specialty (MOS) from heavy vehicle driver/operator to legal clerk.  Although the reasons for the request were not specified, the Veteran now contends that she was trying to avoid one of the service members who had assaulted her.

Post-service medical records show that the Veteran underwent an initial VA mental health consultation in April 2005.  At that time, she recounted a history of multiple in-service sexual assaults, one of which had resulted in pregnancy.  The Veteran emphasized that those traumatic episodes continued to haunt her in the form of nightmares and flashbacks.  She also stated that she experienced numerous other psychiatric symptoms, including anxiety, extreme irritability, and avoidance tendencies, particularly with respect to men who reminded her of her in-service assailants.  Additionally, the Veteran reported a history of self-destructive drug and alcohol use and two prior suicide attempts.  

On mental status evaluation, the Veteran displayed a tearful affect.  Her demeanor, however, was pleasant and cooperative and she did not exhibit any incoherent or irrelevant speech patterns or hygiene problems.  Nor did she show any signs of suicidal or homicidal ideation, visual or auditory hallucinations, or other psychiatric tendencies.  Based on the results of the examination, the Veteran was diagnosed with PTSD.  The diagnosing VA mental health provider opined that disorder was directly related to the Veteran's history of military sexual trauma.  However, that provider declined to provide a rationale for the opinion.  Nor did the examiner specify whether the Veteran's PTSD diagnosis was predicated on the DSM-IV criteria.

Subsequent VA medical records show ongoing treatment for mental health problems, which were found to support diagnoses of PTSD, depression, and alcohol abuse.  A June 2005 VA psychologist related the Veteran's symptoms to her reported in-service sexual assaults, but also noted her history of preservice trauma, which involved witnessing her father abuse her mother.  Nevertheless, the Veteran subsequently submitted a written statement from her sister, who indicated that the Veteran's current psychiatric problems were the direct result of her in-service personal assault stressors and were not attributable to any preservice trauma.

In accordance with the Board's remand, the Veteran was afforded a November 2008 VA psychiatric examination in which she summarized her in-service personal assault stressors.  In addition, the Veteran reported a series of post-service stressors, including having her in-laws come to live with her, caring for a physically disabled daughter, and experiencing the foreclosure of her home.  The Veteran also stated that she had been divorced twice and had a history of violent encounters with other women, including a former girlfriend with whom she had been romantically involved.  The Veteran blamed her problematic relationship history on the sexual abuse she had encountered in service.  She also cited her in-service personal assault stressors as casual factors in her ongoing problems with drugs and alcohol and her other psychiatric problems, which included insomnia, nightmares, and panic attacks.

On mental status examination, the Veteran exhibited an angry mood and a blunted affect.  She also displayed an irritable, albeit cooperative, attitude, and a soft and whispered pattern of speech.  However, the Veteran did not show any signs of impaired memory, judgment, or hygiene.  Nor did she display any psychotic tendencies or active homicidal or suicidal ideation.  The Veteran noted that, while she still thought of suicide, she was no longer tempted to take her own life "because of her kids."

Based on the results of the evaluation and a review of the claims folder, the November 2008 VA examiner determined that the Veteran met the DSM-IV criteria for PTSD and major depression.  Additionally, that examiner opined that the Veteran's current psychiatric problems were directly related to her in-service military stressors.  In support of that opinion, the examiner emphasized that, despite the lack of documented in-service treatment for PTSD or other sexual assault-related trauma, the Veteran's account of in-service abuse appeared inherently truthful.  Additionally, that examiner indicated that the Veteran's current psychiatric symptoms were consistent with her reported history of in-service sexual trauma, in accordance with VA's regulations governing PTSD based on personal assault.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the November 2008 VA examiner's report, relating the Veteran's PTSD and major depression to her in-service sexual trauma, to be probative and persuasive evidence in support of her claim.  That VA examiner's opinion was predicated on a detailed examination of the Veteran and a review of the claims folder.  It was also supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the November 2008 VA examiner's opinion constitutes the most recent clinical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that VA examiner's opinion is consistent with the other evidence of record, including the VA mental health treatment records showing diagnoses of PTSD and depression predicated on military sexual trauma.  Furthermore, there are no other contrary competent medical opinions of record.

The Board acknowledges that the VA treating providers who initially diagnosed the Veteran with PTSD and depression did not specify whether their diagnoses were based on the DSM-IV criteria.  Nor did they provide a rationale for their opinions linking the Veteran's psychiatric disorders to her military service.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Those medical opinion deficiencies, however, were effectively remedied by the report of the November 2008 VA examiner, who, in drawing the same etiological conclusions as the VA treating providers, specifically referenced DSM-IV and provided a detailed rationale.  For the reasons noted above, the Board has afforded that November 2008 VA examiner's opinion great probative weight.  Accordingly, the Board that an additional VA examination and etiological opinion is unnecessary with respect to the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Indeed, remanding the claim for further evidentiary development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

After a careful review of the evidence, the Board finds that the in-service and post-service medical records, with the positive nexus opinion rendered by the November 2008 VA examiner, collectively show that the Veteran's current PTSD and depression are related to her period of active service.

The Board recognizes that the Veteran's claimed personal assault stressors were not specifically documented in her service records.  Nevertheless. the Board finds that the Veteran's documented in-service pregnancy and complaints of mental health problems (depression, excessive worry, loss of memory, periods of unconsciousness, and anorexia), together with her request for a MOS change and concurrent decline in performance, resulting in disciplinary infractions, constitute the exact type of alternate evidence that may be used to corroborate stressor incidents in PTSD personal assault cases.  38 C.F.R. § 3.304(f) (2010); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Indeed, that is supported by the subsequent opinions rendered by the Veteran's VA treating providers and, in particular, by the November 2008 VA examiner, who determined that the Veteran's reported stressors were of the very nature contemplated in the regulations governing service connection for personal assault-based PTSD.  38 C.F.R. § 3.304(f) (2010).  

Additionally, the Board finds that the Veteran has presented a probative and persuasive account of the stressors that precipitated her current psychiatric disorders.  She is competent, as a layperson, to report a history of psychiatric symptoms that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board considers it significant that the Veteran's statements have been corroborated by her sister, who has known the Veteran since before she entered the Army and, thus, is presumed to have personal knowledge of the behavior changes that she incurred in service.  Further, the Board finds the statements of both the Veteran and her sister to be credible as they are both internally consistent and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  That competent and credible lay evidence, combined with the positive medical nexus opinions and the lack of any negative evidence, collectively supports an award of service connection for PTSD.  

For the foregoing reasons, the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veterans' currently diagnosed PTSD and depression are related to her reported history of in-service personal assault.  Accordingly, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include PTSD and depression.  All reasonable doubt has been resolved in the Veteran's favor in making this determination.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for an acquired disorder, to include PTSD and depression, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


